Citation Nr: 1403911	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 2002 to June 2002, January 2003 to January 2004, and December 2005 to December 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for bilateral hearing loss and hypertension, assigning noncompensable disability ratings, effective December 31, 2008.  The Veteran filed a notice of disagreement (NOD) with these determinations in April 2010, and timely perfected his appeal in November 2010. 

On the November 2010 Substantive Appeal, the Veteran requested a Videoconference hearing before a Member of the Board.  However, a note in the file indicates that the September 13, 2012 Videoconference hearing scheduled was cancelled by the Veteran.   Therefore, the Veteran's request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(e).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claims for entitlement to compensable disability ratings for bilateral hearing loss and hypertension.

The Veteran contends that his bilateral hearing loss and hypertension are worse than the noncompensable disability ratings assigned.  The Veteran was last given a VA examination in February 2009 in order to establish the severity of his service-connected  bilateral hearing loss and hypertension.  On the November 2010 Substantive Appeal, the Veteran reported that when he returned from Iraq, his blood pressure was uncontrollable.  Additionally, he has to take blood pressure medication every day.  In a January 2012 statement, the Veteran's represented requested that the Veteran's bilateral hearing loss and hypertension be reevaluated.

In this particular case, the February 2009 VA examination is too remote in time to address the current severity of the Veteran's service-connected bilateral hearing loss and hypertension.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo VA examinations to assess the current nature, extent and severity of his bilateral hearing loss and hypertension.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board finds that a remand is also necessary to obtain any outstanding VA treatment records with respect to the Veteran's bilateral hearing loss and hypertension claims.  As these treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The appellant should also be offered the opportunity to submit any private treatment records in support of his claims.





Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain all outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claims.

2) After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should discuss the current severity of the Veteran's bilateral hearing loss, with particularity to the criteria for the diagnostic code (DC 6100).  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the occupational and social effects caused by the Veteran's hearing loss disability in the report.


The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the AMC should schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected hypertension.  The claims file must be made available to and reviewed by the examiner. All necessary tests should be conducted.

The examiner should write a comprehensive report discussing the current severity of the Veteran's hypertension, with particularity to the criteria for the appropriate diagnostic code (7101).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


